ORDER

Fernando Garcia moves without opposition (1) to voluntarily dismiss his appeal, (2) for an extension of time to file his brief, and (3) for leave to proceed in forma pauperis.
We note that the court dismissed Garcia’s appeal on December 12, 2003 for failure to file a brief and to pay the filing fee. Because Garcia moves to voluntarily dismiss his appeal, we vacate the procedural dismissal and reinstate the appeal to allow Garcia to do so.
Upon consideration thereof,
IT IS ORDERED THAT:
*260(1) The December 12, 2003 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) Garcia’s motion to voluntarily dismiss is granted.
(3) Garcia’s motion for an extension of time is moot.
(4) Garcia’s motion for leave to proceed in forma pauperis is moot.
(5) Each side shall bear its own costs.